The plaintiff in error was convicted in the county court of Custer county on a charge of having *Page 259 
unlawful possession of one pint of whisky, and his punishment fixed by the jury at a fine of $200 and imprisonment in the county jail for a period of 60 days.
But one question is presented by the appeal, and that is the sufficiency of the evidence to support the verdict. From a careful examination of the record we find there is sufficient competent evidence to support the verdict of the jury.
No error being apparent, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.